DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
Response to Amendment
The amendment filed on 03/11/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. 103 and Double Patenting rejections previously set forth in the previous office action.
Allowable Subject Matter
Claims 1-4, 6-14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding determining a displacement vector between two by displaying a digital image on a computing device of a movable platform, moving the platform until the image matches a present view, and computing the difference between the coordinates taken at capture of the first image and the coordinates currently determined for the current image. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Independent claims 13 and 17 are allowed for the same reasons as claim 1. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Frank et al. (US 20180052233), Salimpour et al. (US 20170064208), and Bathula et al. (US 20160037356) either singularly or in combination fail to anticipate or render obvious the above described limitations. In particular, while Salimpour teaches a system that utilizes the displacement between the coordinates determined for a previous image capture and the current detected coordinates to assist in helping a displayed stored digital image match with a current image, Salimpour is silent with regard to computing a difference between previous and current coordinates in response to a displayed stored digital image matching with a current image. Based on the principle of operation of Salimpour, there would be no motivation to determine a difference between previous and current coordinates in response to the images matching because the goal of the invention itself is for the matching of images, not the determination of displacement. Therefore, Salimpour teaches away from computing a difference between first and second coordinates in response to the stored digital image matching the present view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483